United States Court of Appeals
                   For the First Circuit


No. 00-2224

                      DELANOT BASTIEN,

                   Plaintiff, Appellant,

                             v.

                      WILLIAM GODDARD,

                    Defendant, Appellee.


                           ERRATA


     The opinion of the court issued on February 1, 2002, is
amended as follows:

     On the cover sheet, the presiding trial judge should be
changed to: [Hon. Charles B. Swartwood, III, U.S. Magistrate
Judge].